DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/26/2021 has been entered and considered by the examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After the examiner thoroughly and carefully examined the prior art references, updated searches, and with the newly prior art references found.  There is nowhere in the newly prior art references teach, suggest, or disclose such that “…wherein a subset of the dots associated with each of the masks is associated with a subrange of the grayscale range, wherein dots within the subsets of dots associated with the masks have different positions;….and wherein the plurality of dot patterns of the plurality of images observe a temporal stacking property across the plurality of images” as shown in figure 9 with supporting disclosure in paragraphs [112] to [117] of the Applicant’s invention. 

set to minimum.  This matrix is arranged in such a way as to reduce visible artefacts across a range of brightness levels.  The matrix is then repeated throughout the whole image, this means that when scanning a line in the display electronics scanning the row of the matrix are repeated, such that each pixel is compared to one of the matrix mask and so on.  It is clear that there is a very low memory requirement for this dithering implementation.  When deciding the size of the matrix, there are trade-offs to consider, particularly between the apparent bit-depth of the resulting dithered image, and the visibility of the artefacts, which depends heavily on the pixel density of the display.  As 
well as the reduced memory and processing resource requirement, the ordered dither has the advantage that the resulting pattern of brighter and darker pixels in the output image is always fixed for a given input image value, so for video inputs, the dither pattern of sequential frames of similar content remains static and does not shimmer as can be the case for error diffusion dithering as well-known in art. 
	However, Heywood-Lonsdale does not disclose “…wherein a subset of the dots associated with each of the masks is associated with a subrange of the grayscale range, wherein dots within the subsets of dots associated with the masks have different positions;….and wherein the plurality of dot patterns of the plurality of images observe a temporal stacking property across the plurality of images” as shown in figure 9 with supporting disclosure in paragraphs [112] to [117] of the Applicant’s invention.
	Feng (U.S Pub: 20150015466) is cited to teach to teach the display panel to displays a color template is determined according the color of the dot pattern so as to display various patterns in an image.  Each of a first brightness value, a second brightness value and a third brightness value is a ratio of a grayscale value (brightness) of a respective color to its maximum grayscale value and is expressed as a percentage ranging from 0% to 100%.  For example, for an n-bit grayscale of a color, the grayscale value takes values from zero representing no such a color, up to (2n-1) representing the full color.  The former has a brightness value of 0%, while the latter has a brightness value of 100% of the color.  The brightness values may be based on a 8-bit color grayscale, i.e., the grayscale value takes values from 0, 1, 2, . . . , 254 to 255 as well-known in art.  
  	However, Feng does not disclose “…wherein a subset of the dots associated with each of the masks is associated with a subrange of the grayscale range, wherein dots within the subsets of dots associated with the masks have different positions;….and wherein the plurality of dot patterns of the plurality of images observe a temporal stacking property across the plurality of images” as shown in figure 9 with supporting disclosure in paragraphs [112] to [117] of the Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627